UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05357 DWS Blue Chip Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Blue Chip Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Tax Information 45 Investment Management Agreement Approval 50 New Sub-Advisory Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 15.02% -6.65% 1.33% -0.32% Class B 14.02% -7.42% 0.47% -1.15% Class C 14.21% -7.35% 0.57% -1.08% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 8.40% -8.48% 0.14% -0.90% Class B (max 4.00% CDSC) 11.02% -7.94% 0.32% -1.15% Class C (max 1.00% CDSC) 14.21% -7.35% 0.57% -1.08% No Sales Charges Life of Class S* Class S 15.28% -6.42% 1.56% N/A 1.98% Institutional Class 14.99% -6.48% 1.62% 0.05% N/A Russell 1000® Index+ 17.67% -6.14% 1.99% 0.29% 2.58% S&P 500® Index++ 16.52% -6.49% 1.73% -0.02% 2.13% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S shares commenced operations on February 1, 2005. Index returns began on January 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2010 are 1.26%, 2.20%, 2.02%, 0.96% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Blue Chip Fund — Class A [] Russell 1000 Index+ [] S&P 500 Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ Lipper Rankings — Multi-Cap Core Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 72 3-Year of 55 5-Year of 66 10-Year of 76 Class B 1-Year of 81 3-Year of 67 5-Year of 79 10-Year of 85 Class C 1-Year of 80 3-Year of 67 5-Year of 77 10-Year of 85 Class S 1-Year of 70 3-Year of 51 5-Year of 62 Institutional Class 1-Year of 73 3-Year of 52 5-Year of 61 10-Year of 71 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Institutional Class shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Blue Chip Fund 1.20% 1.96% 1.96% .97% 1.15% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Blue Chip Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Blue Chip Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. On August 1, 2010, members of the Advisor's Quantitative Strategies Group, including members of the fund's portfolio management team, separated from the Advisor and formed QS Investors as a separate investment advisory firm unaffiliated with the Advisor (the "Separation"). Portfolio Management Team Robert Wang Russell Shtern, CFA Portfolio Managers, QS Investors Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Although concerns about the outlook for economic growth periodically weighed on investor sentiment during the past 12 months, the US equity market finished the period with a return of 17.67%, as measured by the fund's benchmark, the Russell 1000® Index.1 Throughout the past year, we witnessed the long process of the economy emerging from the Great Recession that resulted from the financial crisis of 2007-2008. This process was uneven, with periodic sluggishness in economic data fueling fears that the economy would sink into the second leg of a "double-dip" recession. On balance, though, the economy moved to a firmer footing compared to one year ago — an improvement that was reflected in the double-digit gain in stock prices. The market was also helped by the overall health of US corporations, characterized by strong corporate earnings results, cash-rich balance sheets and — in many cases — attractive dividend yields relative to bonds. The monetary policy of the US Federal Reserve Board (the Fed) provided further support for stock prices. The Fed kept rates near zero for the full 12-month period, and — perhaps most notably — expressed willingness in late August to print money in order to spur growth if the economy begins to falter. The fund employs a quantitative approach to select the most attractive stocks in the Russell 1000 Index based on quality, growth, valuation and market sentiment factors. This positive environment helped the Class A shares of DWS Blue Chip Fund to produce a positive absolute return of 15.02%. However, the fund underperformed both the 17.67% return of the benchmark and the 17.61% average return of its Lipper peer group, Multi-Cap Core Funds category.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive Contributors to Fund Performance The fund's stock selection process added the most value in the energy sector, where the return of our holdings far exceeded the return of the energy stocks in the benchmark. We generated strong performance by moving to overweight positions in stocks that plummeted sharply in the wake of the Gulf oil spill and then staged rebounds from undervalued levels, such as Transocean Ltd., Anadarko Petroleum Corp. and National Oilwell Varco, Inc.3 Our underweight position in Exxon Mobil Corp., which lagged the energy group by a substantial margin, added quite a bit of value. An overweight in the smaller exploration company Cimarex Energy Co. further contributed to outperformance in this sector. Our stock selection also helped the fund outpace the benchmark in the materials and health care sectors. In materials, a top contributor was CF Industries Holdings Ltd.,* which moved sharply higher on the strength of investor hopes for consolidation in the agricultural sector. Overweight positions in Lubrizol Corp. and Cliffs Natural Resources, Inc.* were also among our top performers.In health care, our standout contributors were overweights in UnitedHealth Group, Inc., Endo Pharmaceuticals Holdings, Inc. and Humana, Inc. Negative Contributors to Fund Performance The largest shortfall in the fund's relative performance occurred in the information technology segment. Our overweight positions in two disk-drive makers — Seagate Technology, Inc.* and Western Digital Corp.* — weighed on performance due to investor fears that tablet devices would cut into the sales of traditional computers. An overweight in Microsoft Corp., whose stock lagged on concerns that the company is unlikely to find new sources of growth, also detracted from the fund's performance. Our stock selection also cost us some relative performance in the consumer discretionary sector. Although our holdings in several media companies added value — including Time Warner, Inc. and Comcast Corp. — we were not positioned to take full advantage of the sector's outstanding gain. Among our notable detractors were an overweight position in Whirlpool Corp., which gave back ground after touching an all-time high earlier in the year, and an underweight in Amazon.com Inc.,* which outpaced the broader sector due to its surprisingly strong sales growth. The industrials sector was an additional area of underperformance, due in part to our overweights in the truck manufacturer Oshkosh Corp., which was hurt by soft vehicle sales, and Raytheon Co. whose shares were pressured by the prospect of reduced government spending. Utilities proved to be an additional area of weakness, due in part to our overweight positions in NRG Energy, Inc. and AES Corp.* Outlook and Positioning For the majority of the past year, the strength of individual stock fundamentals did not necessarily correlate with their market performance. However, in the final four months of the period, we began to see market prices and underlying economic fundamentals moving back into equilibrium. We believe this creates a more favorable environment for those — such as us — who use traditional metrics such as valuations and fundamentals to support bottom-up stock selection. As others try to define the direction of broader macroeconomic factors, we will continue to use our disciplined methodology to select the best individual stocks for the fund. We believe this steady approach is critical to achieving our goal of long-term outperformance. 1The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Equity index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper Multi-Cap Core Funds category comprises funds that, by portfolio practice, invest in a variety of market capitalization ranges, without concentrating 75% of their equity assets in any one market capitalization range over an extended period. Multi-cap funds will generally have 25% to 75% of their assets invested in companies with market capitalizations (on a three-year weighted basis) above 300% of the dollar-weighted median market capitalization of the S&P MidCap 400 Index. Multi-Cap Core Funds have wide latitude in the companies in which they invest. These funds normally compare their average price-to-earnings ratios, price-to-book ratios and three-year earnings growth figures with the US diversified multi-cap equity funds universe average. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio as of October 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Common Stocks 98% 96% Cash Equivalents* 2% 3% Government & Agency Obligations — 1% 100% 100% Sector Diversification (As a % of Common Stocks) 10/31/10 10/31/09 Information Technology 17% 18% Financials 17% 12% Health Care 15% 14% Industrials 12% 15% Energy 11% 9% Consumer Discretionary 10% 11% Consumer Staples 8% 11% Materials 5% 5% Telecommunication Services 3% 3% Utilities 2% 2% 100% 100% Asset allocation and sector diversification are subject to change. * In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Fund invests in futures contracts. Ten Largest Equity Holdings at October 31, 2010 (19.9% of Net Assets) 1. International Business Machines Corp. Manufacturer of computers and provider of information processing services 2.7% 2. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.6% 3. JPMorgan Chase & Co. Provider of global financial services 2.2% 4. AT&T, Inc. Provider of communications services 2.0% 5. 3M Co. Manufacturer and provider of various services and equipment 1.9% 6. UnitedHealth Group, Inc. Operator of organized health systems 1.8% 7. Microsoft Corp. Developer of computer software 1.8% 8. Forest Laboratories, Inc. Developer, manufacturer and seller of branded and generic forms of ethical drug products 1.7% 9. National Oilwell Varco, Inc. Manufactures and sells oil and gas drilling machinery equipment 1.7% 10. WellPoint, Inc. Provider of health benefits 1.5% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Shares Value ($) Common Stocks 97.9% Consumer Discretionary 9.4% Automobiles 0.1% Toyota Motor Corp. (ADR) Diversified Consumer Services 0.3% Career Education Corp.* (a) DeVry, Inc. Hotels Restaurants & Leisure 0.6% Panera Bread Co. "A"* Starbucks Corp. Household Durables 0.7% Garmin Ltd. (a) Whirlpool Corp. (a) Internet & Catalog Retail 1.1% Liberty Media Corp. — Interactive "A"* (a) Priceline.com, Inc.* (a) Media 2.8% Comcast Corp. "A" (a) Discovery Communications, Inc. "A"* Liberty Media-Starz "A"* News Corp. "A" Time Warner, Inc. Walt Disney Co. (a) Washington Post Co. "B" Multiline Retail 1.1% Dillard's, Inc. "A" (a) Kohl's Corp.* Sears Holdings Corp.* (a) Specialty Retail 1.6% Advance Auto Parts, Inc. Barnes & Noble, Inc. (a) Rent-A-Center, Inc. Ross Stores, Inc. (a) TJX Companies, Inc. (a) Textiles, Apparel & Luxury Goods 1.1% Coach, Inc. Deckers Outdoor Corp.* NIKE, Inc. "B" (a) VF Corp. Consumer Staples 8.0% Beverages 0.2% Hansen Natural Corp.* Molson Coors Brewing Co. "B" Food & Staples Retailing 1.5% Wal-Mart Stores, Inc. Whole Foods Market, Inc.* (a) Food Products 3.9% Archer-Daniels-Midland Co. Corn Products International, Inc. Del Monte Foods Co. (a) Fresh Del Monte Produce, Inc.* (a) H.J. Heinz Co. (a) Hormel Foods Corp. The Hershey Co. (a) The J.M. Smucker Co. Tyson Foods, Inc. "A" (a) Unilever PLC (ADR) (a) Household Products 1.3% Colgate-Palmolive Co. Kimberly-Clark Corp. (a) Procter & Gamble Co. Personal Products 0.5% Herbalife Ltd. Medifast, Inc.* (a) Tobacco 0.6% Lorillard, Inc. Energy 11.2% Energy Equipment & Services 4.5% Complete Production Services, Inc.* Helmerich & Payne, Inc. National Oilwell Varco, Inc. Noble Corp. (a) Oil States International, Inc.* (a) Patterson-UTI Energy, Inc. (a) Rowan Companies, Inc.* (a) Transocean Ltd.* (a) Oil, Gas & Consumable Fuels 6.7% Anadarko Petroleum Corp. Chevron Corp. (a) Cimarex Energy Co. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Murphy Oil Corp. Tesoro Corp. (a) Valero Energy Corp. Financials 16.2% Capital Markets 1.0% American Capital Ltd.* (a) Ameriprise Financial, Inc. Legg Mason, Inc. Morgan Stanley Commercial Banks 3.8% CIT Group, Inc.* (a) Fifth Third Bancorp. (a) Huntington Bancshares, Inc. KeyCorp (a) M&T Bank Corp. PNC Financial Services Group, Inc. Popular, Inc.* Regions Financial Corp. (a) SunTrust Banks, Inc. (a) Webster Financial Corp. (a) Wells Fargo & Co. Consumer Finance 2.4% Capital One Financial Corp. (a) Discover Financial Services Diversified Financial Services 2.8% Citigroup, Inc.* JPMorgan Chase & Co. PHH Corp.* (a) The NASDAQ OMX Group, Inc.* (a) Insurance 5.9% ACE Ltd. (a) Allied World Assurance Co. Holdings Ltd. Arch Capital Group Ltd.* (a) Aspen Insurance Holdings Ltd. (a) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc. "A"* (a) 12 Berkshire Hathaway, Inc. "B"* Chubb Corp. Everest Re Group Ltd. Old Republic International Corp. (a) Platinum Underwriters Holdings Ltd. (a) Prudential Financial, Inc. The Travelers Companies, Inc. Real Estate Investment Trusts 0.1% Hospitality Properties Trust (REIT) Thrifts & Mortgage Finance 0.2% People's United Financial, Inc. Radian Group, Inc. (a) Health Care 15.0% Biotechnology 1.9% Amgen, Inc.* Biogen Idec, Inc.* (a) Cephalon, Inc.* (a) Health Care Providers & Services 8.5% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Coventry Health Care, Inc.* Health Net, Inc.* Humana, Inc.* UnitedHealth Group, Inc. WellPoint, Inc.* Pharmaceuticals 4.6% Eli Lilly & Co. (a) Endo Pharmaceuticals Holdings, Inc.* (a) Forest Laboratories, Inc.* Johnson & Johnson Medicis Pharmaceutical Corp. "A" (a) Par Pharmaceutical Companies, Inc.* Perrigo Co. (a) ViroPharma, Inc.* Industrials 11.3% Aerospace & Defense 2.6% Esterline Technologies Corp.* General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. (a) Raytheon Co. Air Freight & Logistics 1.8% FedEx Corp. (a) United Parcel Service, Inc. "B" (a) Airlines 0.2% Alaska Air Group, Inc.* (a) Commercial Services & Supplies 0.8% Cintas (a) R.R. Donnelley & Sons Co. (a) Republic Services, Inc. Construction & Engineering 0.5% EMCOR Group, Inc.* (a) KBR, Inc. Shaw Group, Inc.* Electrical Equipment 0.2% Regal-Beloit Corp. Rockwell Automation, Inc. Industrial Conglomerates 1.9% 3M Co. (a) Machinery 1.4% AGCO Corp.* Deere & Co. Dover Corp. Eaton Corp. Oshkosh Corp.* (a) Trinity Industries, Inc. (a) Professional Services 0.3% Manpower, Inc. (a) Road & Rail 1.2% Norfolk Southern Corp. Ryder System, Inc. (a) Trading Companies & Distributors 0.4% W.W. Grainger, Inc. (a) Information Technology 17.1% Communications Equipment 1.1% Cisco Systems, Inc.* InterDigital, Inc.* Motorola, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals 3.0% Apple, Inc.* Dell, Inc.* (a) EMC Corp.* (a) Lexmark International, Inc. "A"* SanDisk Corp.* (a) STEC, Inc.* (a) Electronic Equipment, Instruments & Components 4.1% Anixter International, Inc. (a) Arrow Electronics, Inc.* Avnet, Inc.* (a) Corning, Inc. Flextronics International Ltd.* Ingram Micro, Inc. "A"* (a) Jabil Circuit, Inc. Power-One, Inc.* Tech Data Corp.* (a) Tyco Electronics Ltd. (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 0.8% AOL, Inc.* (a) IAC/InterActiveCorp.* (a) IT Services 4.5% Automatic Data Processing, Inc. Computer Sciences Corp. International Business Machines Corp. (a) Western Union Co. Semiconductors & Semiconductor Equipment 1.8% Analog Devices, Inc. Fairchild Semiconductor International, Inc.* (a) Intel Corp. Micron Technology, Inc.* (a) TriQuint Semiconductor, Inc.* (a) Software 1.8% Microsoft Corp. Materials 4.4% Chemicals 2.5% Ashland, Inc. Cytec Industries, Inc. E.I. du Pont de Nemours & Co. Lubrizol Corp. (a) Construction Materials 0.2% Cemex SAB de CV (ADR) (a) Containers & Packaging 0.0% Sealed Air Corp. Metals & Mining 1.5% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. (a) Newmont Mining Corp. (a) Paper & Forest Products 0.2% Domtar Corp. MeadWestvaco Corp. Telecommunication Services 3.5% Diversified Telecommunication Services 3.1% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services 0.4% Vodafone Group PLC (ADR) (a) Utilities 1.8% Electric Utilities 0.8% Duke Energy Corp. Edison International Progress Energy, Inc. (a) Independent Power Producers & Energy Traders 0.8% Constellation Energy Group, Inc. NRG Energy, Inc.* (a) Multi-Utilities 0.2% Ameren Corp. Total Common Stocks (Cost $348,418,707) Securities Lending Collateral 30.9% Daily Assets Fund Institutional, 0.26% (b) (c) (Cost $123,301,961) Cash Equivalents 2.0% Central Cash Management Fund, 0.20% (b) (Cost $7,714,693) % of Net Assets Value ($) Total Investment Portfolio (Cost $479,435,361)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $482,513,580. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $38,696,579. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $47,182,029 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,485,450. (a) All or a portion of these securities were on loan, amounting to $120,261,908. In addition, included in other assets and liabilities, net is a pending sale, amounting to $171,830, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $120,433,738, which is 30.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At October 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P E-Mini 500 Index USD 12/17/2010 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
